Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 December 2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner except where lined through.  An English translation of the lined through document was not provided.  See attached copy of PTO-1449.

Status of Application
2.	Applicants’ arguments/remarks filed 5 October 2021 are acknowledged.  Claims 1-4, 9-10, 12-16, 21-25, 27-30 are currently pending.  Claims 5-8, 11, 17-20, and 26 have been cancelled. Claim 30 is newly added.  Claims 1, 9, 14, 23, and 27 are currently amended. Claims 1-4, 9-10, 12-16, 21-25, and 27-30 are examined on the merits within.
 
Withdrawn Rejections
3.	Applicants’ arguments, filed 5 October 2021, with respect to 35 U.S.C. 102(a)(1) Rejections of  Voytik-Harbin have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) Rejections of  Voytik-Harbin have been withdrawn. The 35 U.S.C. 103 Rejections of Voytik-Harbin et al. in view of Ngo et al. have been withdrawn in view of the claim amendments and arguments.
Claim Rejections – 35 U.S.C. 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-4, 9-10, 27 and 29-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murray (U.S. Patent Application Publication No. 2015/0367030).
	Regarding instant claims 1, 9, and 29-30, Murray discloses mixing a collagen slurry with a buffer.  See paragraph [0053]. The collagen slurry may be neutralized with NaOH, a base.  See paragraph [0017].  The neutralized collagen slurry is subjected to an elevated temperature to form a collagen scaffold.  See paragraph [0019]. Murray does not mention magnesium or manganese as required components. Since Murray teaches the same method as instantly claimed, collagen capacity is maintained relative to collagen polymerized using a multi-step procedure. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding instant claims 2 and 10, the collagen scaffold is sterilized by E-beam or EO sterilization.  See Example 1.  
	Regarding instant claims 3 and 4, Murray does not teach MgCl2 in the buffer solution.  See Sample 1 and 2. 
	Thus the instant claims are anticipated by Murray. 

Claim Rejections – 35 U.S.C. 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 1-4, 9-10, 12-16, 21-25, 27, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray (U.S. Patent Application Publication No. 2015/0367030) in view of Ngo et al. (U.S. Patent Application Publication No. 2012/0297550).
	Regarding instant claims 1, 9, and 29-30, Murray teaches mixing a collagen slurry with a buffer.  See paragraph [0053]. The collagen slurry may be neutralized with NaOH, a base.  See paragraph [0017]. The neutralized collagen slurry is subjected to an elevated temperature to form a collagen scaffold.  See paragraph [0019]. Murray does not mention magnesium or manganese as required components. Since Murray teaches the same method as instantly claimed collagen capacity is maintained relative to collagen polymerized using a multi-step procedure.
	Regarding instant claims 2 and 10, the collagen scaffold is sterilized by E-beam and EO sterilization.  See Example 1.  
	Regarding instant claims 3 and 4, Murray does not teach MgCl2 in the buffer solution.  See Sample 1 and 2.  
	Murray does not teach ultraviolet sterilization.
	Ngo et al. teach sterilizing tissue via e-beam, gamma, and ultraviolet sterilization.  See abstract.  The tissue is sterilized by ultraviolet light at a dosage concentration ranging from 30-70 mJ/cm2. 
. 

8.	Claim 1-4, 9-10, and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray (U.S. Patent Application Publication No. 2015/0367030) in view of Voytik-Harbin et al.  (U.S. Patent Application Publication No. 2008/0268052).
	Regarding instant claims 1, 9, and 29-30, Murray teaches mixing a collagen slurry with a buffer.  See paragraph [0053]. The collagen slurry may be neutralized with NaOH, a base.  See paragraph [0017]. The neutralized collagen slurry is subjected to an elevated temperature to form a collagen scaffold.  See paragraph [0019]. Murray does not mention magnesium or manganese as required components. Since Murray teaches the same method as instantly claimed collagen capacity is maintained relative to collagen polymerized using a multi-step procedure.
	Regarding instant claims 2 and 10, the collagen scaffold is sterilized by E-beam and EO sterilization.  See Example 1.  
	Regarding instant claims 3 and 4, Murray does not teach MgCl2 in the buffer solution.  See Sample 1 and 2. 
	Murray does not teach 0.02 N to 0.2 N NaOH.
2, Voytik-Harbin et al. disclose other buffer components such as Tris(hydroxmethyl) aminomethane hydrochloride, 3-(N-Morpholino) Propanesulfonic Acid (MOPS), piperazine-n,n'-bis(2-ethanesulfonic acid) (PIPES), [n-(2-Acetamido)]-2-Aminoethanesulfonic Acid (ACES), N-[2-hydroxyethyl]piperazine-N'-[2-ethanesulfonic acid] (HEPES), and 1,3-bis[tris(Hydroxymethyl)methylamino]propane (Bis Tris Propane).  See paragraph [0070].  Thus MgCl2  or manganese ions are not required to be present.  The collagen containing source material, isolated collagen, or collagen based matrix can be sterilized using conventional sterilization techniques including gamma radiation, electron beam radiation, etc.  See paragraph [0052]. Since Voytik-Harbin et al. disclose the same method as instantly claimed collagen capacity is maintained relative to collagen polymerized using a multi-step procedure.   Example 7 uses 0.01N NaOH with the buffer solution.  
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use 0.1 N NaOH to neutralize the collagen solution because Voytik-Harbin et al. teach the effectiveness of this concentration in neutralizing a collagen solution to facilitate polymerization.  See paragraph [0094]. 


Response to Arguments
	Applicants’ arguments filed 5 October 2021 have been fully considered but they are not persuasive. 
9.	Applicants argued, “Murray does not describe mixing a collagen composition with a buffer solution using a single mixing step wherein the buffer solution comprises a base. Murray simply describes mixing collagen with a buffer but does not describe what is contained in the buffer. Murray describes multiple mixing steps and states that additional acid or base or buffer can be used in the second mixing step.”
	In response to applicants’ arguments, Murray teaches several methods of making a collagen scaffold including preparing a neutralized collagen slurry by mixing a collagen slurry with a buffer and then with a calcium-containing solution, heating and freeze drying.  See paragraph [0022].  Murray goes on to exemplify different buffer components including NaOH.  See paragraph [0094].  Thus Murray specifically teaches NaOH as a buffer component.  Murray does not teach separate mixing steps or that mixing is stopped to add an additional agent.  It is noted that the instant claim states that collagen is polymerized in a single mixing step; this does not preclude additional mixing steps in the entire process, only in the polymerization portion of the process.  
	Thus this rejection is maintained. 

10.	  Applicants argued, “The prior art of Ngo does not overcome the deficiencies of Murray.  The prior art of Voytik-Harbin does not overcome the deficiencies of Murray.”

	Thus this rejection is maintained. 

Conclusion
11.	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
12.	No claims are allowed at this time.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA WORSHAM/Primary Examiner, Art Unit 1615